ORDER

Comes now, this matter of an appeal from the Cherokee Nation Election Com*157mission and after taking testimony from witnesses, admitting exhibits and reading the transcript from testimony taken from the hearing before the Cherokee Election Commission, this Court finds that the Election Commission’s finding should be sustained.
It is therefore adjudged and decreed that by Appellant’s failure to prove that she established a bona fide permanent residence within the jurisdictional boundaries of the Cherokee Nation for 270 days immediately preceding the day of the general election in which she sought the position of Deputy Principal Chief of the Cherokee Nation, she is ineligible to run for said office.
IT IS SO ORDERED.
/s/ John C. Garrett John C. Garrett, Justice
/s/ Angela Jones Angela Jones, Justice
/s/ Lynn Burris Lynn Burris, Justice